Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/19/2021 and 05/25/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation, “overlaps with the first semiconductor component and the second semiconductor component in a direction” is unclear with regard to how a direction of overlap is to be defined. The examiner suggests amending the claim to make clear that the direction is a direction of viewing and not a direction of overlap.
Regarding claims 1 5 and 18, the limitation, “width/space”, is unclear with regard to whether the forward slash is intended to represent an ‘or’ or and ‘and’ in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al.  (US 20200212006 A1, hereinafter, Chang et al.).
Regarding claim 1, Chang et al. teaches in, e.g., Fig. 5A and related texts a semiconductor package structure, comprising: 
a substrate (PC1); 
a first redistribution layer (190)  over the substrate; 
a second redistribution layer (140) over the first redistribution layer; 
a bridge structure (160’) (see Fig. 5A) between the first redistribution layer and the second redistribution layer, wherein the bridge structure includes an active device; 
a first semiconductor component (110) and a second semiconductor component (120) over the second redistribution layer, wherein the first semiconductor component is electrically coupled to the second semiconductor component through the second redistribution layer and the bridge structure.

    PNG
    media_image1.png
    338
    734
    media_image1.png
    Greyscale

Regarding claim 2, the limitation, “wherein the bridge structure is surrounded by a molding material” is met by an encapsulant (unnumbered).
Regarding claim 3, the limitation, “further comprising a plurality of conductive pillars adjacent to the bridge structure and between the first redistribution layer and the second redistribution layer, wherein the plurality of conductive pillars are surrounded by the molding material” is met by 5A which shows conductive pillars (180) surrounded by the molding material (unnumbered).
Regarding claim 4, the limitation, “wherein the plurality of conductive pillars have a height that is substantially equal to or greater than a height of the bridge structure” is met by Fig. 5A.
Regarding claim 5, the limitation, “wherein the bridge structure partially overlaps with the first semiconductor component and the second semiconductor component in a direction that is substantially perpendicular to a top surface of the substrate” is met by Fig. 5A.
Regarding claim 6, the limitation, “wherein the first  semiconductor component and the second semiconductor component are surrounded by a molding material, and a sidewall of the molding material is substantially coplanar with a sidewall of the second redistribution layer” is met by Fig. 5A.
Regarding claim 7, the limitation, “further comprising a plurality of conductive connectors between the bridge structure and the second redistribution layer, wherein the bridge structure is electrically coupled to the second redistribution layer through the plurality of conductive connectors” is met by Fig. 5A, please see Fig. 5A with interpretation labels shown above.
Regarding claim 8, the limitation, “wherein the plurality of conductive connectors are surrounded by a molding material, and a top surface of the bridge structure is covered by the molding material” is met by Fig. 5A.
Regarding claim 9, the limitation, “wherein the bridge structure has a plurality of through vias, and the plurality of through vias are electrically coupled to the second redistribution layer through the plurality of conductive connectors” is met by Fig. 2I.

Claims 10-14, 16-17, and 19-20 allowed.
Chang et al. teaches substantially the claimed invention, but fails to teach and/or suggest comprising “a bridge structure in the redistribution layer”.

This Application was also searched, in https://iq.ip.com/discover, in view of the limitation of the claimed invention. 

			Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816